Opinion of the Court by
Judge Clarke
Reversing.
Appellant was convicted of owning a moonshine still within twelve months next before September 28,1922, the date of the indictment.
To sustain the charge, the Commonwealth proved that in the latter part of July or the first of August, 1921, he loaned to the prosecuting witness, "Wes Reynolds, a worm for a still, and that a 35-year-old son of the defendant came to the home of the witness and got this worm when the latter was shucking corn. This1 is the substance -of the evidence for the Commonwealth, except proof that the defendant’s reputation with reference to illegal trafficking in liquor was bad.
The act under which appellant was indicted, and which authorized proof of his reputation, was enacted at the 1922 session of the legislature, and did not become *53effective until the latter part of Munch, 1922. We uniformly have held that this act is not retroactive, and that the reputation .of the defendant with reference to an act previously committed is inadmissible. Handshoe v. Commonwealth, 195 Ky. 762, 243 S. W. 1024; Mullins v. Commonwealth, 196 Ky. 613, 245 S. W. 278; Alford v. Commonwealth, 197 Ky. 225, 226 S. W. 441; Same v. Same, 198 Ky. 666, 249 S. W. 785.
Counsel for the Commonwealth admit that if these cases are permitted to stand, the admission of the proof of defendant’s reputation was erroneous, and ask that they be overruled. The argument, however, in this behalf is not convincing, and we are of the .opinion that the above cases should not be overruled.
Hence for this error the judgment must be reversed.
We are also of the opinion that the court erred in refusing to sustain appellant’s motion for a directed ver diet, since even conceding that the loaning by defendant of a worm for a moonshine still was some evidence of ownership by him at the time, which was more than twelve months before the date of the indictment, there is no proof whatever of any such ownership by him at any later date.
Wherefore the judgment is reversed, and the cause remanded for another trial consistent herewith.